Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 1: The term “high probability” is indefinite since it is a relative term and it is unclear what exactly it means. Examiner understands “high probability,” in conformity with ¶¶9-10 and 41-42 of the specification, to mean: “a ratio of a maximum value of each second detection reflection intensity to a maximum value of each first detection reflection intensity, and set a threshold value to the proximity detection unit such that the threshold value becomes small in a case where the calculated evaluation value is smaller than a predetermined level compared to a case where the evaluation value is not smaller than the predetermined level; wherein a high probability is determined when any ratio exceeds the threshold value.”


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-13 have been allowed.
The following is a statement of reasons for the indication of allowable subject matter. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:  
Re 1: “a plurality of infrared light sources that is arranged along a first side which is one side of the display surface outside the display surface of the display and emits infrared light passing through in front of the display surface; a plurality of photodetectors that is arranged along the first side outside the display surface; and a sensitivity setting unit configured to set, when only one infrared light source emits the infrared light, a sensitivity to the proximity detection unit such that the sensitivity becomes high in a case where the intensity of the reflection light detected by the photodetector positioned relatively far from the infrared light source and the first detection reflection intensity indicate that there is a high probability that reflection occurs in a region close to the first side in front of the display surface compared to a case where the intensities do not indicate that there is a high probability that the reflection occurs in the region.”
Wyrwas et al. US 20150103051 (“Wyrwas”) teaches photodetectors 122 on a first side with LEDs 120 on a second side; therefore, they are not both on the first side as required above. Further, the LEDs do not emit “only one” at a time as required by the claim.
Theimer et al. US 20130207936 (“Theimer”) fails to teach “a plurality of photodetectors…along the first side” as can be seen in Figs. 1-2 (104a, 104b).

Re 2-7: “a plurality of infrared light sources that is arranged along a first side which is one side of the display surface outside of the display surface of the display, and emits infrared light passing through 
Wyrwas teaches photodetectors 122 on a first side with LEDs 120 on a second side; therefore, they are not both on the first side as required above. 
Theimer fails to teach “a plurality of photodetectors…along the first side” as can be seen in Figs. 1-2 (104a, 104b).


Re 8-13: “a plurality of light sources that is arranged along a first side of the display surface and emits light passing in front of the display surface; a plurality of photodetectors that is arranged along the first side of the display surface and interleaved with the plurality of light sources; and a threshold value setting unit configured to set a threshold value to the proximity detection unit such that the threshold value changes depending on an evaluation value calculated according to a predetermined evaluation function from each second detection reflection intensity and each first detection reflection intensity by using, as target light sources, one or a plurality of light sources of the plurality of light sources and using, 
Wyrwas teaches photodetectors 122 on a first side with LEDs 120 on a second side; therefore, they are not both on the first side as required above. 
Theimer fails to teach “a plurality of photodetectors that is arranged along the first side of the display surface and interleaved with the plurality of light sources” as can be seen in Figs. 1-2 (104a, 104b).

Conclusion
Please see attached PTO-892 form for all relevant prior art uncovered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875